DETAILED ACTION
Status of the Application
	Claims 24, 26, 35, 46-48, 51-55, 59-64, 66-72, 74-75, 77-83 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.
	Applicant’s amendment of claims 35, 78-81 as submitted in a communication filed on 8/24/2021 is acknowledged. 
Claims 24, 26, 48, 51-55, 59-64, 66-72, 74-75, 77 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 35, 46-47, 78-83 are at issue and will be examined to the extent they encompass the elected invention. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Priority
As stated in prior Office actions, a cursory review of provisional application 62/048,924, provisional application 62/089,929 and PCT/IL2015/050933 shows that the polypeptide of SEQ ID NO: 34 was first disclosed in PCT/IL2015/050933, filed on 9/10/2015.  
Applicant states that provisional application No. 62/089,929, filed on 12/10/2014, discloses analysis of the RNA transcripts of developing S. grosvenorii fruit in order to select transcripts annotated as UGT encoding genes for heterologous expression and functional analysis, citing page 26, line 24 to E. coli, citing Example 2 of US provisional 62/089,929.  Applicant states that 85UN20 was identified as a UTG enzyme coding sequence in both US provisional application 62/089,929 and 62/048,924.  Applicant states that the differences in length between SEQ ID NO: 33 and 85UN20 are due to the presence of non-coding sequences.  Applicant points out that US provisional 62/089,929 discloses that 75 S. grosvenorii coding sequences identified as UGT were expressed in E. coli, citing Example 2.  Applicant submits that both provisional applications identify the UTG coding sequence 85UN20 and teach the use of the encoded polypeptide in catalyzing glycosylation of mogroside precursors. 
Applicant’s arguments have been fully considered but found unpersuasive.  The Examiner acknowledges that both provisional applications disclose a nucleotide sequence labeled 85UN20 and that this nucleotide sequence comprises SEQ ID NO: 33.  The Examiner also acknowledges the disclosure of Example 2 in both provisional applications.  However, the Examiner disagrees with Applicant’s contention that the disclosure of nucleotide sequence 85UN20 and Example 2 provides a teaching of a method for producing mogrosides with an enzyme encoded by SEQ ID NO: 33 or an enzyme that is at least 99% sequence identical to the enzyme encoded by SEQ ID NO: 33.  The text of Example 2 in US provisional  62/048,924 and the text of Example 2 in US provisional 62/089,929 are reproduced below in that order:

    PNG
    media_image1.png
    333
    565
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    259
    563
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    802
    751
    media_image3.png
    Greyscale

As clearly shown above, Example 2 in both provisional applications refer to the examination of 75 recombinant enzymes with substrates M, M1, M1-E1, M2-A1, M2C, M2E, M3-E, M3, siaminoside, M4 and M5.  However, nowhere in the specifications of these provisional applications one could find which are the 75 recombinant enzymes examined, let alone that the polypeptide encoded by the nucleotide sequence listed as 85UN20  was one of the enzymes tested.  Furthermore, it is noted that Example 2 in these provisional applications does not refer to a method for producing mogrosides by contacting any one of the 75 recombinant enzymes with substrates such as M1A1, M2A, or M3X, which are recited in the claims currently examined. In addition, the disclosures of the provisional applications fail to teach a variant of the enzyme encoded by the nucleotide sequence 85UN20 that is 99% sequence identical.  Moreover, it is noted that nowhere in the specifications of these provisional applications, there is any indication that the label “85UN20” is the nucleotide sequence of a polynucleotide that encodes a UGT protein.  There is no disclosure of some information linking the nomenclature “85UN20” with a UGT enzyme.  Thus, contrary to Applicant’s assertions, none of the provisional applications identify 85UN20 as the coding sequence of a polynucleotide that encodes a UGT enzyme, let alone a method for producing mogrosides with an enzyme encoded by the nucleotide sequence labeled  85UN20.  
Since  provisional applications No. 62/089,929 and 62/048,924 fail to disclose a method to synthesize a mogroside by contacting a protein (i) having at least 99% amino acid sequence identity with the protein encoded by the sequence labeled 85UN20, or (ii) encoded by the 85UN20 nucleic acid, the earliest priority date granted to the claimed method is that of the filing date of  PCT/IL2015/050933, which is 9/10/2015.

Claim Objections
Claim 35 is objected to due to the recitation of “polypeptide consists of an amino acid sequence at least 99% identical to the polypeptide encoded by SEQ ID NO: 33”.  Since an amino acid sequence, which is a graphical representation of the order in which amino acids are arranged in a protein,  cannot be identical to a protein, the term should be amended to recite “polypeptide consists of an amino acid sequence at least 99% identical to the amino acid sequence of the polypeptide encoded by SEQ ID NO: 33”.   In the alternative, the claim could be amended to recite “polypeptide is 99% sequence identical to the polypeptide encoded by SEQ ID NO: 3”.  Appropriate correction is required.
Claim 78 is objected to due to the recitation of “polypeptide consists of an amino acid sequence at least 99.5% identical to the polypeptide encoded by SEQ ID NO: 33”.  Since an amino acid sequence, which is a graphical representation of the order in which amino acids are arranged in a protein,  cannot be identical to a protein, the term should be amended to recite “polypeptide consists of an amino acid sequence at least 99.5% identical to the amino acid sequence of the polypeptide encoded by SEQ ID NO: 33”.   In the alternative, the claim could be amended to recite “polypeptide is 99.5% sequence identical to the polypeptide encoded by SEQ ID NO: 3”.  Appropriate correction is required.
Claim 79  is  objected to under 37 CFR 1.75 as being a substantial duplicate of claim 47.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).  In the instant case, the polypeptide encoded by SEQ ID NO: 33 consists of an amino acid sequence which is the amino acid sequence of the polypeptide encoded by SEQ ID NO: 33.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claims 35, 46-47, 78- 83 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of Applicant’s amendments, the previously introduced grounds of rejection are hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 35, 46, 78-83 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Specifically, the claims were rejected as containing new matter because the Examiner was unable to locate adequate support in the specification for a subgenus of polypeptides having conservative substitutions and at least 85%/95% sequence identity to the polypeptide encoded by the nucleic acid of SEQ ID NO: 33.  In view of withdrawn.
Claim  78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection necessitated by amendment.
Claim 78 as amended now requires the UGT polypeptide to have 99.5% sequence identity with the polypeptide encoded by SEQ ID NO: 33.   While the Examiner has found support for a polypeptide encoded by the nucleic acid of SEQ ID NO: 33, and a polypeptide having at least 99%/ sequence identity with the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, the Examiner is unable to locate adequate support in the specification for a subgenus of polypeptides having at least 99.5% sequence identity with the polypeptide encoded by the nucleic acid of SEQ ID NO: 33.  As set forth in MPEP § 2163 (I)(B), new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
 Since there is no indication that a method that requires a genus of proteins that have at least 99.5% sequence identity with the polypeptide encoded by the nucleic acid of SEQ ID NO: 33, was within the scope of the invention as conceived by Applicant at the time the application was filed, Applicant is required to cancel the new matter in response to this Office action.  	

Claims 35, 46, 78-83 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  
In view of Applicant’s amendment of claim 35, which now requires the UGT polypeptide to have withdrawn.

Claim Rejections - 35 USC § 102 (AIA )
Claims 35, 46, 80-83, 78-79  were rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liu et al. (WO 2014/086842 published 6/12/2014 from PCT/EP2013/075510; claims priority to 61/733,220 filed on 12/4/2012; US 371 application 14/442,694 issued as US Patent No. 9,932,619; cited in the IDS).  
Applicant argues that the claims have been amended so that they now require at least 99% sequence identity with the polypeptide encoded by SEQ ID NO: 33.
In view of the fact that the claims have been amended to require at least 99% sequence identity with the polypeptide encoded by SEQ ID NO: 33 and the UGT-dependent glucosyltransferase  of  Liu et al. has 39.9% sequence identity with the polypeptide of SEQ ID NO: 34 (polypeptide encoded by SEQ ID NO: 33), this rejection is hereby withdrawn. 


Claims 35, 46-47, 78-83 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Houghton-Larsen et al. (WO 2016/050890 published 4/7/2016 from PCT/EP2015/072645; claims priority to 62/087,726 filed on 12/4/2014; US 371 application 15/511,565  issued as US Patent No. 10,633,685).  
This rejection has been discussed at length in the prior Office action.  It is maintained for the reasons of record and those set forth below.
Applicant argues that the PCT application of Houghton-Larsen et al. derives priority from a number of US provisional applications and states that the disclosure of SEQ ID NO: 68 occurred in US provisional application 62/087,726, filed December 4, 2014.  Applicant submits that the instant invention claims priority to US provisional applications 62/048,924 filed 9/11/2014 and 62/089,929 filed 12/10/2014 and asserts that the coding sequence  of 85UN20 is disclosed in both US provisional applications.  According to Applicant, both provisional applications identify the coding sequence of 
Applicant’s arguments have been fully considered but not deemed persuasive to overcome the instant rejection.  Contrary to Applicant’s assertions, neither US provisional 62/048,924 filed 9/11/2014 nor US provisional  62/089,929 filed 12/10/2014 disclose a method to produce a mogroside by contacting a UGT substrate mogroside precursor with a polypeptide encoded by the sequence of SEQ ID NO: 33.  It is reiterated herein that even if the argument is made that a polynucleotide that comprises SEQ ID NO: 33 was disclosed in both provisional applications, there is absolutely no indication in any of these provisional applications that the polypeptide encoded by the nucleotide sequence labeled 85UN20 was a UGT polypeptide or that it was used in a method for producing a mogroside.  As indicated above, Example 2 in both provisional applications refer to the examination of 75 recombinant enzymes with substrates M, M1, M1-E1, M2-A1, M2C, M2E, M3-E, M3, siaminoside, M4 and M5.  However, nowhere in the specifications of these provisional applications one could find which are the 75 recombinant enzymes examined, let alone that the polypeptide encoded by the nucleotide sequence listed as 85UN20  was one of the enzymes tested.  Furthermore, it is noted that Example 2 in these provisional applications does not refer to a method for producing mogrosides by contacting any one of the 75 recombinant enzymes with substrates such as M1A1, M2A, or M3X.  It should also be noted that the teachings of US provisional 62/048,924 filed 9/11/2014 and US provisional  62/089,929 filed 12/10/2014 would not anticipate post-filing claims by another directed to the same subject matter of claims 35, 46-47, 78-83 of the instant application because there is absolutely no teaching or suggestion in these provisional applications of a method for producing mogrosides that requires the polypeptide encoded by SEQ ID NO: 33.  
It is reiterated herein that the polypeptide of SEQ ID NO: 68 of Houghton-Larsen  et al., which is identical to the polypeptide encoded by SEQ ID NO: 33 of the instant application,  was first disclosed in provisional application 62/087,726.  See alignment previously provided.  Moreover, as indicated in prior Office actions under Art of Interest, the method for producing mogroside I A1 by contacting mogrol with 12/4/2014.  See, for example, claims 1, 7, 20, 31 and 36 of said provisional application previously provided.  Therefore, contrary to Applicant’s assertions, the teachings of Houghton-Larsen et al. are relevant to the determination of novelty of the now amended claims for the reasons of record. Thus, for the reasons of record and those set forth above, the teachings of Houghton-Larsen et al. anticipate the instant claims as written/interpreted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Art of Interest
US Patent No. 10,633,685 (issued from US Patent No. 15/511,565, which is the 371 application of PCT/EP2015/072645, which claims priority to 62/087,726 filed on 12/4/2014) discloses and claims a method for producing mogroside I A1 by contacting the polypeptide of SEQ ID NO: 34 with mogrol, wherein the method further comprises isolating mogroside I A1, and wherein the polypeptide of SEQ ID NO: 34 is produced in a host cell.  See claims 14-24, 28.  The polypeptide of SEQ ID NO: 34 of the instant application is identical to the polypeptide of SEQ ID NO: 68 in said patent. See alignment previously provided. The claimed method is disclosed in 62/087,726 (e.g., claims 1, 7, 20, 31, 36).   

Conclusion
No claim is in condition for allowance.
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE 
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.



/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 11, 2021